DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-15 and 17-19 in the reply filed on 10/14/2020 is acknowledged.
Claims 16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2020.
Allowable Subject Matter
This application is in condition for allowance except for the presence of claim 16 directed to an invention non-elected without traverse.  Accordingly, claim 16 has been cancelled.
Therefore, claims 1-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Benum et al. US 2005/0257857(Benum).  Benum teaches a stainless steel substrate having similar Ni, Cr, Mn amounts[0022] and the substrate comprises an intermediate Cr2O3 layer and an outer layer of a spinel of the claimed formula[0025], wherein the intermediate Cr2O3 layer has a thickness of up to 25microns and preferably 7-15microns, and the outer spinel layer has a thickness of 1-10microns and preferably 2-5 microns[0026].  However, the chromium oxide intermediate layer is thicker than the outer spinel layer.  Additionally, there is no teaching of La and no mention of amount of Fe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248.  The examiner can normally be reached on Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733